Citation Nr: 0024274	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from July 1939 to June 
1943.  

The Board notes that the appellant, a licensed practical 
nurse, has submitted a well-grounded claim for entitlement to 
service connection for the cause of the veteran's death 
within the meaning of Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also Ramey v. Brown, 9 Vet. App. 40 (1996).

A March 1997 death certificate reflect that the veteran's 
cause of death is cardiorespiratory arrest secondary to renal 
cancer.  The appellant has offered her opinion in a January 
1998 statement that there exists a causal relationship 
between the veteran's service-connected lung condition and 
his death.  She further explains that this condition was so 
debilitating that it had a material influence on the 
veteran's influence on his inability to resist the fatal 
renal cancer; hence, she opines, the service-connected lung 
condition contributed substantially and/or material to the 
veteran's cause of death.  A review of the claims file shows 
that, at his death, the veteran was service connected for 
inactive pulmonary tuberculosis, postoperative, with severe 
restrictive lung disease, which had been evaluated at 60 
percent disabling from August 1996.

The Board has reviewed the record and finds that further 
development is required prior to the completion of appellate 
review.

First, the VA hospital report, dated from March 4 to March 
17, 1997, that chronicles the veteran's treatment immediately 
prior to his death indicates that the veteran was diagnosed 
with renal cell carcinoma with metastasis, and that he was 
admitted for palliative hospice care.  However, this document 
indicates he was transferred from Druid City Hospital (or 
DCH) Regional Medical Hospital of Tuscaloosa, Alabama.  

Second, in a December 1997 hearing before a hearing officer 
sitting at the local Regional Office (RO), the appellant and 
her son testified that the veteran was initially hospitalized 
at the VA facility before he was transferred to DCH.  He was 
then transferred, again, to the VA facility where he died.  
The appellant's son further testified that the veteran had 
been diagnosed with, and treated for, cancer four weeks prior 
to his death.

The most recent VA treatment records present in the claims 
file-other than the hospital summary concerning the veteran's 
treatment immediately prior to his death-is dated in 1995.  
Records documenting the veteran's initial diagnosis of and 
treatment for cancer must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, knowledge of items generated by VA).  See also 
38 U.S.C.A. § 5103 (West 1991).  Any and all private records 
for treatment accorded the veteran at DCH immediately prior 
to his death must also be obtained.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to her claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:


1.  The RO should obtain and associate 
with the claims folder legible copies of 
any and all VA medical records of 
treatment accorded the veteran from 1995 
to his death.  In particular, the RO 
should obtain records of treatment 
accorded the veteran at VAMC Tuscaloosa, 
Alabama.

2.  The RO should request that the 
appellant or her representative provide 
the appellant's credentials as a health 
care professional qualified to give an 
opinion concerning the cause of the 
veteran's death and the relationship, if 
any, between the service-connected lung 
disorder and his renal cancer.

3.  The RO should request that the 
appellant or her representative provide 
the appropriate release for the 
procurement of private medical records.  
The RO should obtain any and all records 
of treatment accorded the veteran 
immediately prior to his death at DCH 
Regional Hospital in Tuscaloosa, Alabama.  

4.  The RO should re-adjudicate the 
appellant's claim for service connection 
for the veteran's cause of death in light 
of any and all newly acquired evidence 
and determine whether the benefit sought 
may now be granted. 

5.  If the decision remain in any way 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The appellant need take no action until she is so informed.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



